Old Line Bancshares October 9, 2012 Mr. Amite Pande Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re:Old Line Bancshares, Inc. Form 10-K for the period ended December 31, 2011 Filed March 30, 2012 File No.000-50345 Dear Mr. Pande: We are in receipt of your letter dated September 26, 2012 providing comments on the supplemental response for Old Line Bancshares, Inc. (“Bancshares”).Our responses are set forth below and are keyed to the staff’s comment letter.Each response is preceded by the Staff’s comments as numbered in the Staff’s letter.Bancshares’ filings beginning with its Form 10-Q for the quarter ended September 30, 2012 will include disclosures that are consistent with the disclosures provided below. December 31, 2011 Form 10-K Note 6, Loans page 91 1. We note your response to comment 3 in your letter dated September 12, 2012.Based on your proposed disclosure on page 10, it appears the total recorded investment in financing receivables acquired with deteriorated credit quality totaled $936,243 at June 30, 2012.Please reconcile this amount to the acquired impaired loans receivable of $14,329,955 at June 30, 2012 disclosed on page 6 of your response and explain why the amounts are not the same. RESPONSE: There is no correlation between the $936,243 in the proposed disclosure on page 10 and the $14,329,955 disclosed on page 6 of our response. The $936,243 refers to acquired loans that were performing on the acquisition date and subsequently became impaired.At June 30, 2012, we individually evaluated these loans and applied a specific allowance for loan losses based on our review of specific facts and circumstances. The $14,329,955 refers to loans that were deemed impaired on the acquisition date.We recorded these acquired loans at the estimated fair value on the purchase date with no carryover of the related allowance for loan and lease losses.At June 30, 2012 we had no specific allowance for loan losses on these loans. 1525 Pointer Ridge Place, Bowie, MD20716 301-430-2500·FAX:(301) 430-2599 Member FDIC 2. We note your response to comment 4 in your letter dated September 12, 2012.Please clarify your disclosure to clearly label appropriate amounts as unpaid principal balance.Additionally, please ensure that you disclose this information for all impaired loans including accruing and non-accrual TDRs.It may be helpful to consider the example disclosure in ASC 310-10-55-10. RESPONSE:We will comply with the staff’s comment by adding the following disclosure and accompanying chart for all periods presented. At June 30, 2012, we had one legacy TDR totaling $499,122.During the six month period, we received payment in full on one TDR totaling $282,862.Two TDRs totaling $4.4 million had returned to their contractually required payments of principal and interest. The borrower had paid as agreed for six months and we removed the loan from TDR status.We received payments of $798 on the acquired TDRs during the six month period.There were no other changes to TDRs for the six month period. We factor our TDRs into our allowance for loan losses by individually evaluating each TDR for impairment and including any required amounts in the respective portfolio’s segment for the allowance for loan losses.At December 31, 2011, $334,137 of the allowance for loan losses was attributable to TDRs.As a result of the reduction in TDRs at June 30, 2012, we had reduced the allocation for TDRs included in the allowance for loan losses to $25,000. We have not ever had a TDR on non-accrual status and we had no TDRs on non-accrual status at June 30, 2012 or December 31, 2011. 2 Non-Accrual and Past Due Loans and Troubled Debt Restructurings Recorded Unpaid Principal Balance June 30, 2012 Legacy Acquired(1 Unpaid Principal Balance Average Unpaid Principal Balance Interest Not Accrued(2 Unpaid Principal Balance Average Unpaid Principal Balance Interest Not Accrued(2 Total Unpaid Principal Balance Real Estate Commercial Construction Residential - - - Commercial - - - Consumer - Total non-performing loans $ Accruing past due loans: 30-59 days past due Real estate Commercial Consumer - Total 30-59 days past due 60-89 days past due Real estate - Commercial - Consumer - Total 60-89 days past due 90 or more days past due Consumer - Total accruing past due loans $ $ $ Accruing Troubled Debt Restructurings Real Estate Consumer - Total Accruing Troubled Debt Restructurings $ (1) Generally accepted accounting principles require that we record acquired loans at fair value which includes a discount for loans with credit impairment.These loans are not performing according to their contractual terms and meet our definition of a non-performing loan.The discounts that arise from recording these loans at fair value were due to credit quality.Although we do not accrue interest income at the contractual rate on these loans, we may accrete these discounts to interest income as a result of pre-payments that exceed our expectations or payment in full of amounts due even though we classify them as non-accrual. (2) We do not recognize interest income on non-performing loans during the time period that the loans are non-performing on either a cash or accrual basis.We only recognize interest income on non-performing loans when we receive payment in full for all amounts due of all contractually required principal and interest and the loan is current with its contractual terms. 3 Non-Accrual and Past Due Loans and Troubled Debt Restructurings Recorded Unpaid Principal Balance December 31, 2011 Legacy Acquired(1 Unpaid Principal Balance Average Unpaid Principal Balance Interest Not Accrued(2 Account Balance Average Unpaid Principal Balance Interest Not Accrued(2 Total Account Balance Real Estate Commercial $
